Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II, as well as the Species of “acrylic acid” monomer; and “methylene bis(meth)acrylamide” crosslinker, drawn to claims 14-19, and 25, in the reply filed on 14 April 2022 is acknowledged.
However, based on the cited Prior Art of record, the Species Election requirement is hereby withdrawn for the Species of monomers and crosslinkers, insofar as these currently appear to be merely obvious variants (based on Collins and Gibson, respectively).  Accordingly, claims 14-19, 21, 23, and 25 are under examination.
Nevertheless, Applicant should note that this Species Election may be “reinstated” at a later time, should Amendments be presented (or Art become of record) requiring distinction between the Species.
Claims 1-6, 8, 10, 12, 13, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 15-19, 21, 23, and 25 are objected to because of the following informalities:  
Each of claims 15-19, 21, 23, and 25 should depend from independent claim 14, not claim 15.
Claim 19 should recite “wherein:
the monomer is the (alkyl)acrylic acid monomers and salts thereof, and the (alkyl)acrylic acid monomers and salts thereof are selected from acrylic acid, methacrylic acid, sodium acrylate, sodium methacrylate, ethylacrylic acid, sodium ethylacrylate, and any combination thereof, 
the monomer is the hydroxyalkyl (alkyl)acrylate phosphate, and the hydroxyalkyl (alkyl)acrylate phosphate is selected from 2-hydroxyethyl acrylate phosphate, 2-hydroxyethyl methacrylate phosphate), and any combination thereof, 
the monomer is the α,β-unsaturated carboxylic acids, and the α,β-unsaturated carboxylic acids are selected from maleic acid, salts thereof, and combinations thereof, 
the monomer is the brine-compatible monomers and salts thereof, and the brine-compatible monomers and salts thereof, are each independently selected from monomers comprising sulfonic acid groups, hydroxyl functional groups, sulfate functional groups, ethylene glycol, and any combination thereof, or
the crosslinker is selected from methylene bis(meth)acrylamide, poly(ethylene glycol) di(meth)acrylate, di(meth)acrylamide, poly(ethylene glycol) diacrylamide, poly(ethylene glycol) dimethacrylamide, and any combination thereof” (correcting the typo missing “or” as in claim 6; also because otherwise claim 19 does not actually require that the monomer is any of these).
Claim 21 should further recite “wherein the monomer is the α,β-unsaturated anhydrides, and wherein the α,β-unsaturated anhydride is maleic anhydride” (because otherwise claim 21 does not actually require that the monomer is α,β-unsaturated anhydride).
Claim 23 should further recite “wherein the monomer is the brine-compatible monomers and salts thereof, and wherein the brine-compatible monomers and salts thereof, are each independently selected from 2-(alkyl)acrylamide-2-methyl-1-propanesulfonic acid, sodium 2- (alkyl)acrylamido-2-methyl-1-propanesulfonate, 2-acrylamido-2-methyl-1-propanesulfonic acid, sodium 2-acrylamido-2-methyl-1-propanesulfonate, methallyl sulfonic acid, 3-allyloxyl-2-hydroxypropanesulfonic acid, 4-(allyloxy)benzenesulfonic acid, para styrene sulfonic acid, salts thereof, and any combination thereof” (because otherwise claim 23 does not actually require that the monomer is brine-compatible monomer).
Claim 25 should recite “wherein the aqueous suspension further comprising comprises a linear polymer synthesized from (alkyl)acrylic acid monomers, brine-compatible monomers, salts thereof, [[and]] or any combination thereof” (correcting the typo; because “any combination thereof” cannot be cumulative).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 14-19 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a polymer synthesized from at least a monomer selected from … brine-compatible monomers” wherein “the brine-compatible monomers and salts thereof, are each independently selected from monomers comprising sulfonic acid groups, hydroxyl functional groups, sulfate functional groups, ethylene glycol, and any combination thereof,” does not reasonably provide enablement for “a polymer synthesized from at least a monomer selected from … brine-compatible monomers” wherein the brine-compatible monomers are any/every possible monomer that is compatible with brine.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Claims 14-19 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 14 recites:
“a polymer synthesized from at least a monomer selected from (alkyl)acrylic acid monomers, hydroxyalkyl (alkyl)acrylate phosphonate monomers, hydroxyalkyl (alkyl)acrylate phosphate monomers, α,β-unsaturated carboxylic acids, α,β-unsaturated esters, α,β-unsaturated anhydrides, brine-compatible monomers, salts thereof, and any combination thereof, and 
a crosslinker linked to the polymer via hydrolyzable bonds.” 
The Office recognizes that, in the Specification, Applicant states “In some embodiments, when the crosslinked polymeric scale inhibitor includes a brine-compatible monomer, the brine-compatible monomers are each independently selected from monomers that include sulfonic acid groups, hydroxyl functional groups, sulfate groups, ethylene glycol (which polymerizes to poly(ethylene glycol)), and any combination thereof. For example, the brine-compatible monomers and salts thereof can each be independently selected from 2-(alkyl)acrylamide-2-methyl-1-propanesulfonic acid, e.g., 2-methacrylamido-2-methyl-1-propanesulfonic acid, sodium 2-(alkyl)acrylamide-2-methyl-1-propanesulfonate (e.g., sodium 2-methacrylamido-2-methyl-1-propanesulfonate), 2-acrylamido-2-methyl-1-propanesulfonic acid, sodium 2-acrylamido-2-methyl-1-propanesulfonate, methallyl sulfonic acid, 3-allyloxyl-2-hydroxypropanesulfonic acid, 4-(allyloxy)benzenesulfonic acid, para styrene sulfonic acid, ethylene glycol, salts thereof, and any combination thereof … When incorporated into a polymeric scale inhibitor (crosslinked or not), the brine-compatible repeating unit decreases the likelihood that the polymeric scale inhibitor will form precipitates with the brine components (e.g., salts)” (p.13, line 18-p.14, line 4).
First, while there is a presumption that an adequate Written Description of the claimed invention is present in the Specification as filed, a question as to whether a Specification provides an adequate Written Description may arise in the context of an original claim. An original claim may lack Written Description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad Genus claim is presented but the disclosure only describes a narrow Species with no evidence that the Genus is contemplated.  See MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises.
In this case, a broad Genus claim is presented (encompassing all brine-compatible monomers which decrease the likelihood that the polymeric scale inhibitor will form precipitates with brine components) but the disclosure only describes a narrow Species (specifically, brine-compatible monomers with sulfonic acid groups, hydroxyl functional groups, sulfate groups, or ethylene glycol groups which decrease the likelihood that the polymeric scale inhibitor will form precipitates with brine components) with no evidence that the Genus is contemplated.  It is not clear from Applicant’s description what other functional groups do and do not decrease the likelihood that the polymeric scale inhibitor will form precipitates with brine components.  For example, would a monomer with a phosphonate group be brine-compatible or not?  Applicant does not provide an adequate description to support the entire Genus of brine-compatible monomers.   Accordingly, this claim lacks an adequate Written Description for its scope.
Second, based on the above, per In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the following Undue Experimentation factors do not support a determination that the disclosure satisfies the Enablement requirement for the Full claim Scope: (A) breadth of claims; (B) nature of invention; (D) level of ordinary skill; (E) predictability of the art; (F) direction provided; (G) working examples; and (H) quantity of experimentation required.  That is, seven of the Wands factors do not support Enablement, four of which relates directly to the current claim scope (A/F/G/H).  Therefore, there also exists a Scope of Enablement deficiency for the current claims.
Third, the Office recognizes that the term “brine-compatible monomer” without any specific structure is a relative term which renders the claim indefinite.  Applicant has disclosed that “When incorporated into a polymeric scale inhibitor (crosslinked or not), the brine-compatible repeating unit decreases the likelihood that the polymeric scale inhibitor will form precipitates with the brine components (e.g., salts)” (p.14, lines 2-4).  However, “decrease the likelihood” is not a definite standard for ascertaining the requisite degree that a generic monomer is “brine-compatible.”  Accordingly, without any claimed structure, the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the claim scope is also rendered Indefinite.
Claims 15-19 and 25 are rejected by dependency, also failing to limit the claims to the described and enabled scope in a definite manner.
Separately, claim 25 also recites “brine-compatible monomers.”  This feature in claim 25 similarly lacks an adequate Written Description and Enablement for its full scope and renders the claim Indefinite.
For examination purposes, claims will be read as though independent claim 14 requires the particular disclosed structures for the brine-compatible monomers, i.e.:
“a polymer synthesized from at least a monomer selected from (alkyl)acrylic acid monomers, hydroxyalkyl (alkyl)acrylate phosphonate monomers, hydroxyalkyl (alkyl)acrylate phosphate monomers, α,β-unsaturated carboxylic acids, α,β-unsaturated esters, α,β-unsaturated anhydrides, brine-compatible monomers, salts thereof, and any combination thereof, wherein the brine-compatible monomers include sulfonic acid groups, hydroxyl functional groups, sulfate groups, ethylene glycol, or any combination thereof, and 
a crosslinker linked to the polymer via hydrolyzable bonds.” 
Claim 25 will be read as though also reciting the same: “wherein the aqueous suspension further comprises a linear polymer synthesized from (alkyl)acrylic acid monomers, brine-compatible monomers, salts thereof, [[and]] or any combination thereof, wherein the brine-compatible monomers include sulfonic acid groups, hydroxyl functional groups, sulfate groups, ethylene glycol, or any combination thereof.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-19, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Collins (2005/0159559).
Regarding independent claim 14, Collins discloses A method of inhibiting scale formation in a formation rock in an oil or gas field (abstract “inhibiting scale formation in a subterranean formation”), comprising: 
injecting an aqueous suspension of crosslinked polymeric scale inhibitor particles into the formation rock (e.g., [0063] “a suspension comprising particles of esterifiable scale inhibitor cross-linked with a polyol via ester cross-links dispersed in a liquid medium (either an aqueous or organic liquid medium) and having a mean particle size of … less than 1 micron, may be injected into a formation under pressure”), wherein the crosslinked polymeric scale inhibitor comprises: 
a polymer synthesized from at least a monomer selected from (alkyl)acrylic acid monomers, hydroxyalkyl (alkyl)acrylate phosphonate monomers, hydroxyalkyl (alkyl)acrylate phosphate monomers, α,β-unsaturated carboxylic acids, α,β-unsaturated esters, α,β-unsaturated anhydrides, brine-compatible monomers, salts thereof, and any combination thereof, wherein the brine-compatible monomers include sulfonic acid groups, hydroxyl functional groups, sulfate groups, ethylene glycol, or any combination thereof ([0009] “Carboxylic acid-containing scale inhibitors are polymers based wholly or in part on an alpha,beta-ethylenically unsaturated carboxylic acid. Thus, suitable carboxylic acid-containing scale inhibitors include all homopolymers or copolymers (composed of two or more co-monomers) containing as one of its components, an alpha,beta-ethylenically unsaturated carboxylic acid such as acrylic acid, methacrylic acid, maleic acid, maleic anhydride, itaconic acid, fumaric acid, mesoconic acid and citraconic acid, and monoesters of dicarboxylic acids with alkanols having 1-8 carbon atoms. When the scale inhibitor is a copolymer, the other component monomer can be an alpha,beta-ethylenically unsaturated monomer containing a non-polar group such as styrene or olefinic monomers; an alpha,beta-ethylenically unsaturated monomer containing a polar functional group such as vinylacetate, vinyl chloride, vinyl alcohol, acrylate ester, acrylamide or acrylamide derivatives; and an alpha,beta-ethylenically unsaturated monomer containing an ionic functional group comprising methacrylic acid, maleic acid, styrenesulfonic acid, 2-acrylamido-2-methylpropane-sulfonic acid (AMPS), vinylsulfonic acid, and vinylphosphonic acid”), and 
a crosslinker linked to the polymer via hydrolyzable bonds ([0005] “the scale inhibitor is released through hydrolysis of the ester cross-links”), 
wherein the aqueous suspension inhibits scale formation in the formation rock in the oil and gas field ([0005] “thereby inhibiting deposition of scale in the formation and/or in production lines downhole and at the surface”).
Regarding claim 15, Collins discloses diluting the aqueous suspension before injecting the crosslinked polymeric scale inhibitor particles into the formation rock (e.g., [0061] “The dispersible powder or suspension may be continuously dosed into the injection water” and/or [0062] “The dispersible powder or suspension may be intermittently dosed into the injection water”). 
Regarding claim 16, Collins discloses wherein the particles have an average maximum dimension of 1 nm to 100 µm ([0025] “Preferably, the particles of the microgel have a mean diameter of less than 1 µm, more preferably 100-750 nm, most preferably 200-500 nm, for example, 200-300 nm”).
Regarding claims 17 and 18, Collins discloses “Suitably, the suspension comprises particles of esterifiable scale inhibitor cross-linked with a polyol suspended in injection water (e.g. river water, aquifer water or seawater)” ([0057]).  Seawater has dissolved inorganic salts.  Accordingly, Collins anticipates:
(claim 17) wherein the aqueous suspension comprises dissolved inorganic salts.
The Office recognizes that Applicant makes the definition “As used herein, the term "brine" refers to a saline liquid usually used in completion operations and/or when penetrating a pay zone. The brine has a higher density than fresh water. Classes of brines include chloride brines (calcium and sodium), bromides and formates. The brine can be water-based solution of inorganic salts used as a well-control fluid during the completion and workover phases of well operations. In some embodiments, brines are solids free, containing no particles that might plug or damage a producing formation. Brines can be formulated and prepared for specific conditions, with a range of salts available to achieve densities ranging from 8.4 to over 20 lbm/gal (ppg) (1.0 to 2.4 g/cm3). Salts used in the preparation of simple brine systems can include sodium chloride, calcium chloride, and potassium chloride. More complex brine systems can contain zinc, bromide, and/or iodine salts” (p.8, lines 8-18).  Accordingly, “brine” as defined by Applicant appears to encompass seawater, which has a density of ~8.7 ppg due to the dissolved salts, and thus Collins also anticipates:
(claim 18) wherein the aqueous suspension comprises brine.
Although not required to anticipate the claim as above, because Collins’s scale inhibitor is compatible for use in a production well which presumably produces production brine, it appears it would be a minor and obvious modification to use production brine as the carrier fluid.
Regarding claim 19, Collins discloses wherein:
the monomer is the (alkyl)acrylic acid monomers and salts thereof, and the (alkyl)acrylic acid monomers and salts thereof are selected from acrylic acid, methacrylic acid, sodium acrylate, sodium methacrylate, ethylacrylic acid, sodium ethylacrylate, and any combination thereof ([0009] “acrylic acid, methacrylic acid”), 
the monomer is the hydroxyalkyl (alkyl)acrylate phosphate, and the hydroxyalkyl (alkyl)acrylate phosphate is selected from 2-hydroxyethyl acrylate phosphate, 2-hydroxyethyl methacrylate phosphate), and any combination thereof, 
the monomer is the α,β-unsaturated carboxylic acids, and the α,β-unsaturated carboxylic acids are selected from maleic acid, salts thereof, and combinations thereof ([0009] “maleic acid”), 
the monomer is the brine-compatible monomers and salts thereof, and the brine-compatible monomers and salts thereof, are each independently selected from monomers comprising sulfonic acid groups, hydroxyl functional groups, sulfate functional groups, ethylene glycol, and any combination thereof ([0009] “vinyl alcohol” “styrenesulfonic acid, 2-acrylamido-2-methylpropane-sulfonic acid (AMPS), vinylsulfonic acid”), or
the crosslinker is selected from methylene bis(meth)acrylamide, poly(ethylene glycol) di(meth)acrylate, di(meth)acrylamide, poly(ethylene glycol) diacrylamide, poly(ethylene glycol) dimethacrylamide, and any combination thereof.
Regarding the crosslinkers, although not required to anticipate the claim based on the optional language (“or”), Applicant may see the references to Herrera Taboada and Gibson in the Conclusion below.
Regarding claim 21, Collins discloses wherein the monomer is the α,β-unsaturated anhydrides, and wherein the α,β-unsaturated anhydride is maleic anhydride ([0009] “maleic anhydride”).
Regarding claim 23, Collins discloses wherein the monomer is the brine-compatible monomers and salts thereof, and wherein the brine-compatible monomers and salts thereof, are each independently selected from 2-(alkyl)acrylamide-2-methyl-1-propanesulfonic acid, sodium 2- (alkyl)acrylamido-2-methyl-1-propanesulfonate, 2-acrylamido-2-methyl-1-propanesulfonic acid, sodium 2-acrylamido-2-methyl-1-propanesulfonate, methallyl sulfonic acid, 3-allyloxyl-2-hydroxypropanesulfonic acid, 4-(allyloxy)benzenesulfonic acid, para styrene sulfonic acid, salts thereof, and any combination thereof ([0009] “an alpha,beta-ethylenically unsaturated monomer containing an ionic functional group comprising methacrylic acid, maleic acid, styrenesulfonic acid, 2-acrylamido-2-methylpropane-sulfonic acid (AMPS), vinylsulfonic acid, and vinylphosphonic acid”).
Regarding claim 25, Collins discloses “Suitably, the polymers used for coating the particles of the microgel may be water-soluble polymers or oil-soluble polymers. Preferred water-soluble polymers for coating the particles of the microgel include polyacrylic acids; polymaleic acids; polyacrylamide; polymethacrylate; polyvinylsulphonates; copolymers of monomers selected from the group consisting of acrylic acid, maleic acid, acrylamide, methacrylate, 2-acrylamido-2-methylpropane-sulfonic acid, and vinylsulphonate; lignosulphonates; hydroxy methyl cellulose; carboxy methyl cellulose; carboxy methyl ethyl cellulose; hydroxy methyl ethyl cellulose; hydroxyl propyl methyl cellulose; methyl hydroxy propyl cellulose; sodium alginates; polyvinyl pyrolidone; polyvinyl pyrolidone acrylic acid co-polymers; polyvinyl pyrolidone carolactam co-polymers; polyvinyl alcohol; polyphosphates, polystyrene-maleinates, poloxamers, poloxamines, and starch. Suitably, the poloxamers are linear ABA block co-polymers having the general structure (EO)n-(PO)m-(EO)n where n and m are integers and EO and PO represents structural units derived from ethylene oxide and propylene oxide respectively” ([0029]).  Collins does not appear to disclose any of these as crosslinked, and thus they are linear polymers.
Accordingly, as broadly claimed, Collins anticipates wherein the aqueous suspension further comprises a linear polymer synthesized from (alkyl)acrylic acid monomers, brine-compatible monomers, salts thereof, or any combination thereof, wherein the brine-compatible monomers include sulfonic acid groups, hydroxyl functional groups, sulfate groups, ethylene glycol, or any combination thereof.
Nevertheless, because the Office recognizes that Applicant likely intended the linear polymer to be separate from the scale inhibitor particles, Applicant may also see the rejection over Garcia-Lopez de Victoria below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Collins as in claim 14, and further in view of Garcia-Lopez de Victoria (2009/0038799).
Regarding claim 25, Collins provides all elements, except for a linear polymer suspended in the liquid (separate from the scale inhibitor).
Nevertheless, providing linear polymers in the carrier fluid is rather well-known and ordinary in the art.  For example, Garcia-Lopez de Victoria teaches “A treatment fluid for a subterranean formation includes a carrier fluid and an amount of particles including a granular scale inhibitor” (abstract) wherein “The carrier fluid 105 includes any base fluid known in the art that can be utilized to carry particulates, and the carrier fluid 105 typically includes a viscosifier” ([0023]) and “Any useful polymer may be used in either crosslinked form, or without crosslinker in linear form … Synthetic polymers such as polyacrylamide and polyacrylate polymers and copolymers may be used in high-temperature applications. In certain embodiments, the carrier fluid 105 includes a highly salt-tolerant fluid, including a fluid that viscosifies in high salinity and that breaks in high salinity” ([0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Collins to include a viscosifier such as a linear polyacrylate, in order to use “any based fluid known in the art that can be utilized to carry particulates” such as the scale inhibitor particles (thereby including: “wherein the aqueous suspension further comprises a linear polymer synthesized from (alkyl)acrylic acid monomers, brine-compatible monomers, salts thereof, or any combination thereof, wherein the brine-compatible monomers include sulfonic acid groups, hydroxyl functional groups, sulfate groups, ethylene glycol, or any combination thereof”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Herrera Taboada (2010/0171070) discloses preventing scale with a polymer comprising monoethylenically unsaturated dicarboxylic anhydrides (abstract) such as maleic anhydride ([0037]) with a crosslinker such as methylenebismethacrylamide ([0046]), diethylene glycol dimethacrylate, triethylene glycol dimethacrylate, and tetraethylene glycol dimethacrylate ([0044]), wherein “a polymer salt in aqueous solution does not cause any precipitation even in the case of dilution with, for example, seawater” ([0072]) and “The polymer may be obtained as a suspension in the form of fine particles” ([0056]).  However, this reference fails to specify the size of the scale inhibitor particles.  Nevertheless, this reference would teach a specific methylene bis(meth)acrylamide crosslinker for a scale inhibitor polymer.
The reference to Gibson (2014/0234427) discloses scale inhibitors (abstract) for petrochemical applications ([0002]) comprising 100-600 nm particles ([0019]) of polymers of hydrophobic monomers ([0022]) and hydrophilic monomers such as acrylic acid ([0024]) crosslinked with crosslinkers such as ethylene glycol, di(metha)acrylate (= ethylene glycol dimethacrylate), bisacrylamide (= methylene bisacrylamide) ([0026]).  However, this reference fails to include dissolved salts such as a brine. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674